Braley, J.
The presiding judge rightly refused to order a verdict for the defendant. The accident happened at about half-past eight o’clock in the evening while the parties, each going in the same direction, were using a public way as travellers. It is argued that as matter of law the plaintiff was not in the exercise of due care. The jury doubtless could find that the plaintiff’s motorcycle, lighted as required by law, could be stopped at the rate of speed he was going within a distance of fifteen feet and that he was about twenty-five feet distant when he saw the rear wheel of the defendant’s unlighted farm wagon.
But the defendant was violating the statute, and the jury could find that the plaintiff did not know the wagon was ahead until he observed the glitter of his own headlight upon the rim of the right oútside rear wheel of the wagon, when, although driving at proper speed and immediately turning to the left as far as he could, he came into collision with the left rear wheel of the wagon and was *347injured severely. Sts. 1911, c. 578, § 1; 1914, c. 182; 1916, c. 30; 1917, c. 344, Part V, § 18.
It was therefore a pure question of fact whether under all the circumstances he exercised the care of the ordinarily prudent traveller. Hennessey v. Taylor, 189 Mass. 583, 584.

Exceptions overruled.